The action is one to recover the damages sustained by the plaintiff when cracks and leaks developed in the roof of a distribution warehouse which the defendant constructed for the plaintiff. There is no dispute (see Mass.R.Civ.P. 56[c], 365 Mass. 824 [1974]) that the roof was constructed during the period February through April, 1973, and that the first crack was not discovered until some time after September 3,1975. However, as we read the plaintiff’s answers to the defendant’s interrogatories numbered 17 and 18, the plaintiff discovered “defects or unworkmanlike work” in the roof and communicated that discovery to the defendant on two occasions during the course of the construction of the roof. In all the circumstances, we conclude that the plaintiff’s present claim must be taken to be comprehended within the broad language “all . . . causes of action . . . contracts . . . and any and all claims, demands and liabilities whatsoever of every name and nature . . . which against the said [defendant] . . . [the plaintiff] now ha[s] or ever had from the beginning of the world "to this date” which was employed in the release under seal which the plaintiff gave the defendant on September 3, 1975, following extensive settlement negotiations between the parties concerning claims arising out of the construction of the warehouse. See Naukeag Inn, Inc. v. Rideout, 351 Mass. 353, 355, 356-357 (1966); Schuster v. Baskin, 354 Mass. 137,139,140-141 (1968). Compare Dunbar v. Dunbar, 5 Gray 103,104, 105, 106 (1855). Contrast Wiggin v. Tudor, 23 Pick. 434, 437-438, 444-445 (1839).

Judgment affirmed.